DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending.
Applicant’s election without traverse of group I (claims 1-10) in the reply filed on 11 August 2021 is acknowledged. 
Additionally, Applicant elected species c) “delivering an electrical current to the progenitor plant”. However, after further consideration, this species election is withdrawn.
Claims 11-29 are withdrawn.
Accordingly, claims 1-10 are examined on the merits in the present office action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
16/013,787, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The parent application does not disclose, describe, or teach pretreating a progenitor plant by any means (instant claim 1). The parent application teaches “heating a progenitor plant of the genus Cannabis within a heating chamber” (claim 1). “Heating” is only a single embodiment of instant claim 1. The parent application does not disclose, describe, or teach pretreating a progenitor plant with an electrical current, cooling the plant, or applying antiviral, or a combination of any of these therapies with or without heating the plant (instant claim 2). Therefore, benefit of priority is not granted.
Instant claims 3-10 are identical to that of claims 3-10 of the parent application. However, given their dependency on claim 1, they also do not receive the benefit of priority.
Accordingly, the effective filing date of claims 1-10 is 15 November 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
and clarification of the supplement by MS medium “supplemented with at least one hormone capable of inducing formation of a whole plant” or “supplemented with at least one auxin and/or cytokinin” would obviate the rejection. 
The term "large-tissue culture vessel" in claims 9-10 is a relative term which renders the claim indefinite.  The term "large-tissue culture vessel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification provides Figure 8A as an example of “culturing plants, test tubes, and large tissue-culture vessels”. However, this is a non-limiting example, and it is unclear how “large” or how much larger than, for example, a test tube a vessel must be in order to be encompassed by the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lata et al (In Vitro Cell. Dev. Bio.-Plant. 2009) in view of Postman et al (Acta Horticulture. 2005), Vergara et al (Mitochondrial DNA. 2016), Partland (1996), and Bhojwani et al (2013). 

Instant claim 1 is drawn to a method of producing Cannabis plants comprising
pretreating a progenitor Cannabis plant;
surface sterilizing a shoot segment of said plant with a bleach solution;
excising a meristematic tip of the shoot segment; and transferring the tip into a culturing plate comprising at least one hormone capable of inducing formation of a whole plant from the tip.
Instant claim 2 adds that the pretreatment is one or more of thermotherapy, cryotherapy, electrotherapy, and/or chemotherapy.
Regarding claims 1 and 2, 
Cannabis explants. Specifically, nodal segments comprising an axillary bud were obtained from healthy 1 year old plants (obtaining a shoot segment comprising meristematic tip with a distal apical portion). The segment was surface sterilized using 0.5% sodium hypochlorite (15% v/v bleach) for 20 minutes (pg. 13, Sterilization). Lata et al teach culturing the disinfected explants on Murashige and Skoog (MS) medium supplemented with benzyladenine and gibberellic acid. The explants were cultured in glass vessels. 
Lata et al do not teach “pretreating” the progenitor Cannabis plant. 
Postman et al teach combining alternating temperature heat-therapy and meristem tissue culture to eliminate viral infection in Humulus lupulus (hops) cultures. Specifically, Postman et al teach growing plants in a growth chamber at temperatures alternating between 38°C and 30°C (or about 100°F and 85°F) every 4 hours for 2 weeks (14 days). Following heat-treatment, shoot tips were collected and surface sterilized in 0.5% sodium hypochlorite (bleach solution). Apical meristems about 0.5mm were dissected and transferred to NCGR medium (which is on a culturing plate and comprises 1.0mg/L benzyladenine) until the plantlet was large enough to transfer to soil (pg. 145, 2nd para.). Postman found that of the 182 plants regenerated from the heat-treated meristem culture, none tested positive for any of the viruses, whereas prior to heat treatment, 49% of the hop clones were infected (pg. 145, 3rd and 4th para.). Thus, all of the viruses “were easily eliminated using thermotherapy combined with apical meristem culture”, whereas meristem-only culture does not eliminate all infection (pg. 146, last para.). Postman teaches that Humulus plants are affected by the Arabis mosaic virus (pgs. 143-144) and that this heat-therapy method is effective for eliminating viral infection. 
Cannabis. Vergara et al teach that Cannabis and Humulus (both economically important) are sister genera that are the only two members of family Cannabaceae. The reference teaches that the genomes of Cannabis and Humulus are strongly conserved, varying in only 1722 single nucleotide polymorphisms (abstract). Figure 1 shows that Cannabis and Humulus are very closely related. 
Partland provides a review of diseases that affect Cannabis plants, including fungi, bacteria, and viruses. While viruses rarely kill Cannabis plants, the infections can seriously reduce yield and can be transmitted to future generations via pollen and seed. Additionally, Cannabis is known to be affected by the Arabis mosaic virus (pg. 5). 
Additionally, Bhojwani et al teach that the combination of meristematic tissue culture with any of thermotherapy, cryotherapy, or electrotherapy are more effective that the meristematic culture alone at reducing or eliminating virus-infection from the plant and that these therapies are effective across a wide range of plant species and a wide range of viruses (pgs. 228-230, and 232-235). Specifically, cryotherapy + meristematic tissue culture in potato yielded crops 84%-93% virus-free, and thermotherapy + meristematic tissue culture yielded 90-93% virus free crop; both of which are considerably higher than the meristematic tissue culture alone (56-62%) or thermotherapy alone (50-65%) (pg. 233, right col. Last para). 
Bhojwani further teaches thermotherapy of potato plants followed by surface sterilizing nodal segments with bleach solution; excising meristem tip and culture on medium with kinetin and 0.1 GA3; transferring plantlets weekly to fresh medium; after 6-8 weeks, plantlets develop – which resulted in the micropropagation of virus free plants (pg. 240-241).
Bhojwani teaches that these therapies are combined because the “meristematic dome of the shoot tips is not always free from viruses… In such cases, meristem-tip culture alone is not chemotherapy treatments combined with meristematic tissue culture (pgs. 232-233 section 16.3.1.7). 
It would have been obvious to one of ordinary skill in the art to pretreat Cannabis plants with any of thermotherapy, cryotherapy, electrotherapy, or chemotherapy prior to meristematic tissue culturing in order to eliminate virus infection in the explant. The prior art teaches that meristematic tissue culture is not completely effective in eliminating viral infection, which one would want to do to produce a healthy, virus free mother plant. The prior art teaches that each of thermotherapy, cryotherapy, electrotherapy, and chemotherapy when combined with meristematic tissue culture are effective in eliminating viral infection. Thus, one would have been motivated to modify the method of Lata et al of meristematic tissue culture of Cannabis to include a pretreatment protocol of thermotherapy, cryotherapy, electrotherapy, or chemotherapy in order to eliminate any viral infection present in the progenitor plant. Given that the art teaches that these protocols are effective alone, and even moreso when combined with meristematic tissue culture, in achieving viral reduction or elimination, one would have had a reasonable expectation of success in following art established pretreatment and meristem culture protocols to culture Cannabis explants and regenerate a healthy, virus-free mother plant from the explant.  

Regarding claim 4, Lata teaches utilizing an axillary segment about 1 cm in length (10 mm). Lata does not teach excising apical portion that is 0.5mm or less.
Postman teaches excising apical portions that are about 0.5mm in length (pg. 145, 2nd para.)

It would have been obvious to one of ordinary skill in the art to modify the Lata method to utilize a meristem tip that is 0.5 mm in length as this length is shown in the art to be effective in propagating virus free plants when combined with a pretreatment therapy. One would have been motivated to do so as there is a direct relationship with the size of the meristem tip and the amount of virus in the explant. Therefore, one would have been motivated to utilize a size shown to be effective when combined with the pretreatment therapy to reduce/eliminate the virus infection. 

Regarding claim 6, Lata et al teach that the segment was surface sterilized using 0.5% sodium hypochlorite (15% v/v bleach) for 20 minutes (pg. 13, Sterilization).
Regarding claims 8-10, Lata teaches that shoots were subcultured for 30 days. After 30 days, shoots taller than 2.5cm were transferred to a glass jar (similar to a test tube) comprising an additional MS medium supplemented with activated charcoal and different auxin, including naphthaleneacetic acid (NAA) for root formation (pg. 13, Inoculation). Rooted shoots were removed from the medium, and the plantlets were transferred to natural growth 
Lata et al further teach that the explant proliferated shoots within 14 days of culture, which elongated within another 14 days (pg. 15, last para.).  Figure 2 provides an overview of the steps and timing of the culture-regeneration process. In the Figure, the plantlets are acclimatized for 8 weeks (56 days) in step 2 steps: soil transfer and large pots. Thus, the regeneration protocol is completed within 98 days of culture (pgs. 16-17) (it is noted that the instant method is completed in about 94 to 186 days). 
The prior art teaches that culturing a Cannabis shoot segment comprising an apical portion comprising meristem tissue through mother plant regeneration occurs over a period of about 98 days. Specifically, Lata teaches culturing the tips for about 28 days (shoot induction and elongation), wherein the plant is transferred to new medium after 14 days. The plantlet is transferred to a glass vessel for rooting for 10 days, then the plant is transferred to a first rooting medium and then a second medium over a period of 8 weeks. It would have been obvious to one of ordinary skill to modify and optimize the timing of each plant growth step to arrive at a healthy virus-free mother Cannabis plant. The prior art recognizes that each step (shoot induction, elongation, root initiation, elongation, and hardening) from culture to plant regeneration have a minimum amount of time required at each phase and occur within a range of days. For example, a plant cannot be regenerated in 1 day from shoot tip culture. The prior art further teaches and appreciates that each step may be shortened or extended based on user design or as indicated by the plant itself, and this fact is further appreciated by the Applicant – as indicative of the ranges of days claimed. Neither the prior art nor the Specification provide any criticality to the specific day count of any one culture phase, and modifications (such as culturing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the prior art teaches overlapping and close ranges of days for each step of tissue culture as instantly claimed. One would have been motivated to utilize known tissue culture techniques and timing to regenerate new cloned mother plants from a desirable, virus-free starting explant in order to yield a virus-free mother plant. Given that the prior art is replete with teachings, suggestions, and motivations regarding tissue culturing meristem tips, and more specifically tips from Cannabis, and one would have reasonable expected success in following the teachings, suggestions, and motivations of the prior art with regards to Cannabis tissue culture. 


Claim 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lata et al (In Vitro Cell. Dev. Bio.-Plant. 2009) in view of Postman et al (Acta Horticulture. 2005), Vergara et al (Mitochondrial DNA. 2016), Partland (1996), and (Bhojwani et al (2013) as 1 above, and further in view of Wang et al (Pak. J. Bot. 2009), Baker et al (Plant Cell, Tissue and Organ Culture. 1999), Diaz-Sala et al (Plant Cell, Tissue, and Organ Culture. 1990) and Sigma Aldrich (2016) taken with the evidence of Grasscity forum (2008).
Regarding instant claim 3, Lata et al teach culturing the disinfected explants on Murashige and Skoog (MS) medium supplemented with benzyladenine (BAP) and gibberellic acid (GA3). Lata teaches explants cultured with 5uM of BA (~1.12mg/L) showed the greatest average number of shoots and shoot length. Furthermore, Table 2 provides that the culture medium comprising 5uM BAP and GA3 produced the greatest average number of shoots and shoot length. Table 3 provides that adding NAA to the growth medium was effective for initiating roots. The reference further teaches that previous studies have found the addition of GA3 to the culture medium is conducive for shoot regeneration, promotion of growth, biomass production, and xylem fiber length.
Postman teaches culturing the apical meristem on medium comprising 1.0 mg/L BAP. 
Additionally, Bhojwani et al teach that “well-established protocols for meristem culture” include the use of gibberellin and that “basal medium generally requires to be supplemented with growth regulators, such as auxin, cytokinin, and/or gibberellin for the optimal development of the meristem tip”. Desired concentrations of auxins and cytokinins are 0.1-0.5mg/L of one or both auxin or cytokinin. NAA is a preferred auxin, while Bhojwani warns against 2,4-D as it promotes callusing. In the case of cassava, gibberellin in combination with benzyladenine and NAA “was essential”. In Dahlia, gibberellin suppressed callus growth (advantage for organogenic regeneration) and “favoured better growth and differentiation of shoots” (organogenesis). Bhojwani further teach that the type and concentration of the growth regulator is dependent on many factors including the size of the explant, the plant species, and the season 
Lata et al, Postman et al, Vergara et al, Partland, and Bhojwani et al do not teach the combination of hormones in the precise concentrations claimed.
Wang et al teach propagating Cannabis plantlets from shoot tip culture. Seedlings are germinated on supplemented MS medium, and MS medium containing a TDZ (cytokinin) and 0.1 mg/L NAA “supported the maximal auxillary bud multiplication”. Rooting successfully occurred when the buds were transferred to a second supplemented MS medium (abstract). The reference teaches obtaining shoot tips from 20-day old sterile seedlings (about 6 inches in height from the soil surface – see https://forum.grasscity.com/threads/i-have-a-question-how-tall-should-plants-be-at-19-days-old.292061/). The shoot tips were cultured on MS medium comprising various auxins and cytokinins, including benzyladenine (1.0mg/L) (Table 2), and NAA (0.1mg/L) (Table 3) – these were the optimal concentrations of each hormone for bud formation. Figures 1A-D show the culturing the shoot tips on medium comprising both auxin (NAA at 0.1mg/L) and cytokinin. Figure 1B provides a depiction of shoot multiplication after 14 days of culture. Auxiliary buds were separated and transferred to new rooting medium for 40 days (pg. 606). The plantlet was then transferred to culture room for 3-4 weeks followed by transfer to the shade house for 2 weeks to harden and acclimatize the growing plantlets. Plants were then transferred to the field, of which 99% survived (pg. 607).
0.1, 0.5, or 1.0 mg/L GA3 to medium comprising NAA and BA to evaluate shoot elongation (pg. 41, left col.). Figure 3 provides that proximal and distal explants cultured on 1.0mg/L BAP and 0.1mg/L NAA showed about 80% or 30% plant regeneration, respectively. The reference teaches that increasing NAA (1.0mg/L and above) concentration increased callus formation and shoot vitrification (pg. 43). The combination of BA and NAA produced more shoots than on medium without BA (Figure 7). While the addition of GA3 did not affect shoot number, at 0.1mg/L shoot elongation was improved. However, at higher GA3 concentrations (0.5 and 1.0 mg/L) shoots were thin and pale and did not survive rooting (pg. 44, right col).
Diaz-Sala et al teach culturing excised apical buds and nodal segments from adult hazel. The reference teaches optimizing the combination of growth hormones in the culture medium. For example, the reference teaches culturing on MS medium supplemented with 1.0 or 5mg/L BA, 0.1mg/L GA3, and either NAA or IAA (Table 3).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Lata teaches utilizing about 1.0mg/L BAP in combination with GA3, which produced more roots than other concentrations; Bhojwani et al teach combining BAP with NAA and GA3 (the three hormones claimed) is essential in some species for meristem culture and that use of 0.1-0.5 mg/L NAA is preferred; Wang et al culture Cannabis explants in 1.0 mg/L BAP and 0.1 mg/L Cannabis meristem tip culture (as shown in other species as well) is improved when these specific hormones are present. Additionally, the prior art shows multiple advantages of the combination of the claimed hormones at the claimed concentrations. Therefore, one would have reasonably expected that a healthy, virus-free Cannabis plant regenerates from the modified method. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.

Regarding claim 5, Lata teaches excising the segment from 1 year old plants and does not teach pretreating a plant that is 6-18 inches tall. 
Bhojwani et al teach pretreating 1- 2 month old potato plants with the thermotherapy protocol followed by meristem tissue culture to produce virus-free plants (Figure 16.5; also section 16.8). Bhojwani further teaches thermotherapy of 4-week old raspberry in a “thermotherapy chamber” (pg. 242). “Conventionally, the whole infected plants are shifted to a thermotherapy chamber and exposed to a temperature of 30-40C” (pg. 228; also pg. 232 section 16.3.1.6). 

The prior art teaches applying the pretreatment therapies before meristem culture to young plants and further obtaining shoot tips from young plants. It would have been obvious to one of ordinary skill in the art to utilize a plant size of 6-18 inches in height as this would be expected to be similar in age range as the plants treated by Bhojwani, which were 1-2 months old – and Wang in view of grasscity teaches that 20-day old Cannabis plants are about 6 inches. Therefore, one would have been motivated to treat 1-2 month old plants as taught by Bhojwani because these are similar in age and would be expected to be better suited for heat treatment chambers, which have a fixed size. It would be obvious to optimize the height of the plant to fit into the thermotherapy chamber for appropriate treatment, which the prior art teaches is a conventional means by which the thermotreatment is provided. Thus, it would be obvious to select a plant height that fits within the selected heating chamber. The prior art utilizes a variety of ages of the progenitor Cannabis plant from 20 days to 1 year to older. Therefore, from the prior art, it appears as though the age of the plant selected (and as a result its corresponding height) is a design choice and optimized based on available material. Thus, from the teachings of the prior art, it is clear that heat-therapy is effective in a variety of plants, regardless of age.

Regarding claim 7, Lata teaches using 0.5% (v/v) sodium hypochlorite (15% v/v bleach) to sterilize the shoots (pg. 13). Bhojwani et al teach sterilizing the shoot tips in 10% commercial bleach solution (pg. 241). Additionally, Bhojwani et al teach that care should be taken to not use harsh sterilants or over-sterilize the shoots to avoid killing the shoots (pg. 230, section 16.3.1.1). 

Diaz-Sala et al teach culturing excised apical buds and nodal segments from adult hazel. Specifically, the reference teaches excising a 0.5cm single bud and a 1-1.5cm nodal shoot segment comprising two axillary buds. The explants were surface sterilized by immersion in 2.5% (w/v) sodium hypochlorite (approx. 2.475%) for 20 minutes (pg. 152, left col.). 
Sigma Aldrich teaches that commonly used disinfectants in plant tissue culture include sodium hypochlorite at a concentration of 0.5-5%. 
It would have been obvious to one of ordinary skill in the art to modify the bleach concentration in the sterilization solution taught by Lata et al in view of Postman et al, Vergara et al, Partland et al, and Bhojwani et al to comprise the concentration taught by Diaz-Sala and Sigma-Aldrich. One would have been motivated to do so as a matter of routine experimentation and optimization using prior art recognized acceptable values for tissue culturing. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. In the instant case, there is no evidence supporting that the concentration of sodium hypochlorite in the bleach solution claimed is inventive nor critical to the invention. Rather, the prior art teaches that a variety of concentrations are adequate for sterilizing explant material, specifically shoots prior to SAM excision and culturing, and it merely an optimized design choice of the user to select the specific value. Additionally, the prior art teaches sterilizing excised explants prior to culturing 
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art.

Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ashley K Buran/Primary Examiner, Art Unit 1662